Citation Nr: 0928138	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  04-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to December 2, 2002, 
for a total rating on the basis of individual unemployability 
due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO granted a total rating on 
the basis of individual unemployability (TDIU) due to 
service-connected disability, with an effective date of 
January 24, 2003.  The Veteran appealed the issue of 
entitlement to an earlier effective date for the TDIU.  In a 
March 2007 decision, the Board granted an effective date of 
December 2, 2002, for the TDIU, and the Veteran appealed.  In 
response to a joint motion for partial remand, the Court of 
Appeals for Veterans Claims Court remanded the issue whether 
an effective date earlier than December 2, 2002, should be 
assigned to the TDIU.  

In May 2004, the Veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans 
Law Judge.  However, in a statement received by the RO in 
August 2006, the Veteran stated that he wished to withdraw 
his request for a hearing.  See 38 C.F.R. § 20.702(e) (2008); 
see also Veteran's statements received in February and May of 
2006 (in which he indicated that he desired to have his 
claims adjudicated as soon as possible).  The Board therefore 
finds that the Veteran withdrew his request for a personal 
hearing.  

The Veteran's claim for entitlement to payment or 
reimbursement of medical expenses incurred at the Norman 
Regional Hospital for medical treatment on July 18, 2004, is 
being adjudicated in a separate decision.


FINDINGS OF FACT

1.  The Veteran's service-connected disability, posttraumatic 
stress disorder (PTSD), was ratable at 60 percent or higher 
as of December 2, 2002, and no earlier.  

2.  The Veteran was unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected PTSD disability as of December 2, 2002, and no 
earlier.  


CONCLUSION OF LAW

The criteria for an effective date earlier than December 2, 
2002, for TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.341, 
3.400, 4.1, 4.15, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date for Grant of TDIU

A.  Factual Background 

In an April 2003 decision, the Veteran's disability rating 
for his service-connected PTSD disability was increased to 
70 percent, effective January 24, 2003, and a total rating 
for compensation purposes due to individual unemployability 
(TDIU) was granted with an effective date of January 24, 
2003.  The Veteran appealed, arguing that the effective dates 
of both awards should be 1995 based upon the argument that he 
has had a pending and unadjudicated claim for an increased 
rating since that time.  March 2007 Notice of Disagreement.  
In its March 2007 decision, the Board resolved reasonable 
doubt in the Veteran's favor and granted an effective date of 
December 2, 2002, for both the 70 percent disability rating 
for PTSD and for the grant of TDIU.  The Veteran filed an 
appeal with respect to the assignment of December 2, 2002, as 
the effective date for both the PTSD disability rating and 
the TDIU award.  

Before the Court of Appeals for Veterans Claims (court), the 
Veteran dismissed his appeal of the effective date for his 
PTSD disability rating.  Thus, that portion of the Board's 
March 2007 decision that assigned a December 2, 2002, 
effective date to the 70 percent disability rating for PTSD 
has become final.  

On appeal to the court and in argument presented in 
April 2009 to the Board, the Veteran argued that his 
attorney's January 2003 letter constituted an informal claim 
for TDIU, so that the effective date for the grant of TDIU 
should be as early as an unspecified date within one year 
prior to that January 2003 letter.  

B.  Effective date and TDIU rules 

Generally, the effective date of an evaluation and award of 
compensation shall be fixed in accordance with the facts 
found, but will not be earlier than the date of receipt of 
the claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  But some special rules govern the effective date 
assigned to a claim for increased evaluation, and those 
increased compensation rules can apply to claims for TDIU as 
well.  Dalton v. Nicholson, 21 Vet. App. 23, 33-34 (2007) 
(where the grant of TDIU is based on an inability to secure 
or follow a substantially gainful occupation as a result of 
an already service-connected disability and TDIU is based in 
part on the worsening condition of the disability, the 
effective date for a claim for TDIU is governed by 
38 U.S.C.A. § 5110(b)(2)).  

Provided that the claim is filed within one year following 
entitlement to an increase, the effective date for a claim 
for an increased evaluation will be the earliest date as of 
which it was factually ascertainable that an increase in 
disability occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  As relevant in a TDIU claim, such as this 
one, entitlement to an increase means the earliest date that 
the criteria of 38 C.F.R. § 4.16 are satisfied.  Dalton, 21 
Vet. App. at 34.  

But if entitlement to the TDIU precedes the date the claim is 
received by more than one year, then the effective date is 
the date the claim was received.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125, 
126-27 (1997) (the rule of an effective date earlier than the 
claim filing date under 38 C.F.R. § 3.400(o)(2) is applicable 
only where the increase in disability precedes the filing of 
the claim and the claim is received within one year of the 
increase).  

And if the entitlement to TDIU occurs after the filing of the 
TDIU claim, the effective date for a TDIU increase in 
compensation is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (unless the provisions of (o)(2) apply, the 
effective date for increases in compensation is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later).  

Total disability ratings for compensation based on 
unemployability of the individual can be assigned under two 
separate sets of criteria.  Under paragraph (a) of 38 C.F.R. 
§ 4.16, TDIU can be assigned only if the combined ratings of 
all of the Veteran's service-connected disabilities are at or 
higher than a specified threshold.  On the other hand, under 
paragraph (b) of 38 C.F.R. § 4.16, if the Veteran is 
unemployable by reason of service-connected disabilities but 
his or her combined disability rating fails to meet the 
specified threshold set forth in 38 C.F.R. § 4.16(a), the 
issue whether TDIU should be assigned is referred to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  

As discussed in turn below, when the law is applied to the 
facts in this record,  an effective date for TDIU earlier 
than December 2, 2002, is not warranted under either set of 
TDIU criteria.  

C.  Paragraph (a) of 38 C.F.R. § 4.16

For a grant of a total rating for compensation purposes due 
to individual unemployability (TDIU) under 38 C.F.R. 
§ 4.16(a), two requirements must be met:  (1) the Veteran's 
combined service-connected disabilities must be ratable at or 
higher than the specified thresholds; and (2) the Veteran 
must be unemployable due to service-connected disabilities.  
As a result, no matter how early the facts would show the 
Veteran to be unemployable due to service-connected 
disabilities, until the ratings for those disabilities meet 
the specified thresholds, a TDIU award under paragraph (a) of 
38 C.F.R. § 4.16  would not be warranted.  

This Veteran has only one service-connected disability:  
posttraumatic stress disorder (PTSD).  For a Veteran with a 
single disability, a grant of TDIU under paragraph (a) of 
38 C.F.R. § 4.16 is not available unless that disability is 
ratable at 60 percent or higher.  This Veteran's PTSD 
disability was rated at 30 percent as of April 20, 2000, at 
50 percent as of July 20, 2000, and at 70 percent as of 
December 2, 2002.  Thus, the earliest date that the Veteran 
met the threshold percentage for his single disability was 
December 2, 2002.  The record shows that the Veteran had not 
filed a claim for TDIU; rather, the RO raised this issue sua 
sponte, based on the evidence of unemployability.  See 
generally Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  
And the RO assigned an effective date as of the date the 
record showed that the Veteran was both unemployable and had 
met the criteria for a rating that was at least a 60 percent 
rating.  

The Veteran argues that a letter dated in January 2003 should 
be considered to be an informal claim for TDIU.  Using the 
special increased compensation rule for effective dates found 
in 38 C.F.R. § 3.400(o)(2), the Veteran's attorney argues, a 
date as early as January 2002 could be available.  

But even assuming, without deciding, that the January 2003 
letter would be considered an informal claim so that a 
possible effective date would be available back to one year 
before that letter was received, under that special rule, the 
effective date to be assigned would be the earliest date as 
of which it was factually ascertainable that the TDIU 
requirements were met.  38 C.F.R. § 3.400(o)(2).  And as 
discussed above, the requirements for TDIU under 38 C.F.R. 
§ 4.16(a) were not met until December 2, 2002, when a 
disability rating meeting the threshold requirement-that is, 
a 60 percent or higher rating-was first met.  

The effective date of that 70 percent PTSD disability rating 
was at issue in this appeal until the Veteran voluntarily 
dismissed his appeal of that issue.  Thus, with respect to 
the requirements of paragraph (a) of 38 C.F.R. § 4.16, the 
December 2, 2002, effective date for the 70 percent PTSD 
rating has been conceded, the decision establishing it has 
become final, and that issue can no longer be challenged 
here. 

Although the Veteran's current attorney has not made this 
argument, the Veteran has also argued that his August 1995 
claim for PTSD is still pending and unadjudicated, so that 
the effective date of his TDIU claim should be established 
based on that claim.  But as discussed above, the special 
rule providing for an effective date earlier than the claim 
filing date under 38 C.F.R. § 3.400(o)(2) is applicable only 
where the increase in disability precedes the filing of the 
claim (and the claim is received within one year of the 
increase).  Harper v. Brown, 10 Vet. App. at 126-27.  When 
entitlement to the increased compensation does not arise 
before the claim filing date, the effective date for a TDIU 
increase in compensation is the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  Assuming, without deciding, that the 
Veteran's claim for TDIU was filed in 1995, since entitlement 
under paragraph (a) of 38 C.F.R. § 4.16 did not arise until 
December 2, 2002, and that date is later than the filing 
date, the appropriate effective date would still be 
December 2, 2002.  38 C.F.R. § 3.400(o)(1).  

In sum, given the effective date of the 70 percent rating of 
the Veteran's only service-connected disability, whether the 
claim for TDIU was filed before December 2, 2002, or 
afterward, the Veteran's TDIU award based on paragraph (a) of 
38 C.F.R. § 4.16 could not have an effective date earlier 
than the one already assigned.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But this issue involves a legal determination 
because once the Veteran dismissed his appeal as to the 
effective date of the 70 percent rating for PTSD, the 
determination of the TDIU effective date under paragraph (a) 
of 38 C.F.R. § 4.16 remains the same even when the alternate 
facts suggested by the Veteran are assumed.  Thus, there is 
no reasonable doubt to resolve with respect to the effective 
date of a TDIU award based on paragraph (a) of 38 C.F.R. 
§ 4.16.   



D.  Paragraph (b) of 38 C.F.R. § 4.16 

Under paragraph (b) of 38 C.F.R. § 4.16, if the Veteran's 
combined disability rating fails to meet the specified 
threshold set forth in 38 C.F.R. § 4.16(a), but the Veteran 
is nevertheless unemployable by reason of service-connected 
disabilities, the issue whether TDIU should be assigned is 
referred to the Director, Compensation and Pension Service 
(Director), for extra-schedular consideration.  As relevant 
here, the issue with respect to paragraph (b) of 38 C.F.R. 
§ 4.16 is whether the Veteran became unemployable prior to 
December 2, 2002.  The effective date provisions will be 
examined to determine how far back an earlier effective date 
is possible here.  

The Veteran claims that a January 2003 letter is an informal 
claim for TDIU, so that the effective date should be an 
unspecified date back to one year prior to that January 2003 
informal claim under 38 U.S.C.A. § 5110(b)(2).  But it is not 
necessary to determine whether that letter constitutes an 
informal claim as defined in 38 C.F.R. § 3.155 because the 
record shows that an earlier claim date is appropriate here.   
38 C.F.R. § 3.102 (it is the defined and consistently applied 
policy of VA to administer the law under a broad 
interpretation, consistent with the facts shown in every 
case).  Although the Veteran does not raise the issue, the 
Board notes that the Veteran had filed a formal claim for 
TDIU in March 2002, which was denied in an August 2002 rating 
decision.  Within one year after that decision-namely, in 
January 2003--there was submitted to VA new and material 
evidence on the issue of unemployability.  The receipt of 
that new and material evidence means that the prior claim 
filed in March 2002 was reopened.  38 C.F.R. § 3.156(b).  

When a claim for an increased rating (including TDIU) is 
reopened because new and material evidence (other than 
service records) was received during the appeals period, the 
assignment of the effective date is governed by 38 C.F.R. 
§ 3.400(q)(1)(i).  That regulation provides that the 
effective date will be as though the former decision had not 
been rendered.  38 C.F.R. § 3.400(q)(1)(i).  Thus, the 
August 2002 rating decision would be ignored and the filing 
date for the reopened claim-here, March 28, 2002-is the 
date on which the TDIU claim would be deemed to have been 
filed.  

Moreover, since this appeal involves a grant of TDIU based on 
unemployability as a result of an already service-connected 
disability and the TDIU award was based in part on the 
worsening condition of the disability, the effective date for 
the claim is governed by 38 U.S.C.A. § 5110(b)(2) and 
38 C.F.R. § 3.400(o)(2).  If the March 2002 claim was filed 
within one year following the date that the Veteran's 
unemployability was factually ascertainable, a date one year 
earlier than March 28, 2002 would be possible.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Dalton v. Nicholson, 
21 Vet. App. at 33-34.  As relevant here, the Board will 
examine all evidence for the period between March 28, 2001, 
and December 2, 2002, to determine if, earlier than 
December 2, 2002, the Veteran was unable to secure and follow 
substantially gainful employment by reason of his service-
connected PTSD disability.  38 C.F.R. § 4.16(b).  

In considering the Veteran's unemployability, the Veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment must be considered.  
38 C.F.R. § 4.16(b); Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991).   As noted above, the Veteran's only service-
connected disability is PTSD, which was rated 50 percent 
disabling during the relevant period.  

As for his employment history, the Veteran worked for 15 
years in sales and delivery for an oil field supply company, 
about five years as a cable installer, about seven years as a 
self-employed mechanic and tavern owner, and several months 
installing mufflers on cars.  His back and neck were injured 
in a job-related accident in 1998 and thereafter, he has 
earned little income.  The Veteran left high school in his 
sophomore year.  He reported he could read, but it has always 
been difficult for him.  He was assessed as likely having a 
learning disability and being able to understand fourth and 
fifth grade reading materials.  March 2002 Claim for TDIU; 
February 2000 Psychological Evaluation.    

All other factors relevant to determining whether the Veteran 
is unable to secure and follow substantially gainful 
employment by reason of his service-connected PTSD disability 
must also be considered, but the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough because a disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment; the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15).

There is very little evidence as to the Veteran's 
unemployability during the relevant period.  The Veteran had 
been granted disability benefits from the Social Security 
Administration (SSA) as of January 1999, based on severe 
impairment by his PTSD, degenerative arthritis, and anxiety 
disorder.  Since in reaching its conclusion the SSA considers 
disabilities for which VA has not granted service connection, 
that agency's determination of unemployability is not binding 
on VA, which must consider only the effects of service-
connected disabilities in evaluating unemployability.  See 
Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. 
Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).

There is some mental health evidence in the record with 
respect to the relevant period that is from March 2001 to 
December 2002.  All of the medical evidence was provided by 
examiners who are competent to provide medical treatment and 
opinions.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements, or opinions).  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  

The medical evidence shows that the Veteran stopped working 
because of his neck and back injury.  June 2000 Compensation 
& Pension (C&P) Spine Exam (he has not worked since January 
of 1998 due to his back condition); April 2001 C&P PTSD Exam 
(the Veteran is unable to work due to a back and neck 
injury); June 2002 C&P PTSD Exam (the Veteran suffered an 
injury to his back, which interfered physically with his 
ability to work).  There is one note in the April 2001 C&P 
examination under Axis IV that the Veteran had had "work 
disruptions."  But notes in Axis IV represent the 
psychosocial and environmental factors that might affect the 
diagnosis, treatment, and prognosis of mental disorders 
identified in Axes I and II.  "Axis IV:  Psychosocial and 
Environmental Problems," DSM-IV.  So even though there is 
not much detail in that note, because the work disruptions 
are noted in Axis IV, they must relate either to time lost 
due to the Veteran's arthritis of the back or due to outside 
influences (such as the economy or the employer's 
circumstances), rather than due to his mental disorders.  The 
only information in the body of the examination report 
relating to employment is the examiner's note that the 
Veteran was unable to work due to his back and neck injury.  
April 2001 C&P Examination.  

There are some periodic mental health treatment records from 
a VA facility in Oklahoma City, Oklahoma, for the relevant 
period.  None of those records specifically address the 
impact of the Veteran's PTSD on his employability.  Often 
they indicate that in group sessions, he was quiet and did 
not participate.  See, e.g., April 30, 2001 CHP-PTS Spiritual 
IS; May 29, 2001 CHP-PTS Spiritual IS; September 21, 2001 
CHP-PTS Spiritual IS; November 29, 2001 CHP-PTS Spiritual IS.  
None of the group session examiners during the relevant time 
period made any notes about, or a specific finding on, 
whether the Veteran's PTSD interfered with his last job, or 
any other employment.  

The Veteran had four private mental health sessions during 
the relevant period.  April 2001 Psychiatry Note; 
September 2001 Psychiatry Note; March 2002 Psychiatry Note; 
September 2002 Psychiatry Note.  In each of those meetings, 
he reported feeling depressed and the examiner found him to 
be coherent.  In the September 2001 session, he was also 
anxious and in the September 2002 session, he was angry.  In 
all sessions, he denied suicidal and homicidal ideations and 
his memory, speech, insight, and judgment were adequate.  For 
the first three sessions, the examiner assigned a Global 
Assessment Functioning (GAF) score of 65 and at the 
September 2002 session, right after the Veteran's father had 
died, the GAF score assigned was 60.  

The Global Assessment Functioning (GAF) score serves as a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), p. 32).   A GAF score of 61 - 70 is defined as "Some 
mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful personal relationships."  A GAF score of 51 - 60 
is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  

The psychiatrist's GAF scores are consistent with the 
severity of the Veteran's condition reflected in his session 
notes.  Certainly, the psychiatrist's assignment of GAF 
scores of 65, reflecting some mild symptoms, do not indicate 
that the Veteran was unable to work.  With respect to 
employment, that score is assigned when there is "some 
difficulty" in occupational functioning.  

And even though the psychiatrist assigned a GAF score of 60 
at the last session, the notes for that session indicate both 
that the Veteran's father had just died and that he was angry 
on that day.  With respect to occupational functioning, a GAF 
score of 60 indicates "moderate difficulty" in that area.  
If  the Veteran's symptoms would have affected his ability to 
work with others, the psychiatrist made no specific notes in 
that respect.  And while the examiner assigned a lower score 
than before, indicating that the Veteran's condition had 
worsened, neither the score, nor the session notes, indicate 
that the Veteran was at that time unable to secure and follow 
substantially gainful employment by reason of his service-
connected PTSD disability.  

The C&P examination conducted in June 2002 is consistent with 
the psychiatrist's private session notes and assessment.  The 
Veteran reported that he had previously had persistent 
depression symptoms, but that they had to some extent 
decreased.  He reported having a low frustration tolerance 
and a tendency to get angry, which alienated people, casting 
him into a loner status.  He stated he was unable to attend 
social gatherings or parties and when going to the store, 
would buy what he wanted and quickly leave.  He had panic 
attacks.  He reported that his low frustration tolerance and 
angry outbursts caused his four divorces and he had very few 
friends.  He had been trying to establish a relationship with 
his grown son.  The examiner found that the Veteran's PTSD 
symptoms had significantly impacted on his emotional well-
being, interpersonal relationships, ability to sustain his 
marriages, poor social adaptation, and strain of his family 
relationships.  The examiner did not include occupational 
function in the list of areas that had been impacted.  He 
concluded that while the symptoms had somewhat diminished 
over the years, they still persisted.  He assigned a GAF 
score of 60.  As noted previously, with respect to 
employment, a GAF score of 60 reflects "moderate 
difficulty" in occupational functioning.  

The description of the Veteran's symptoms in the April 2001 
C&P examination is consistent with the findings in the other 
mental health reports.  The April 2001 C&P  examiner noted 
that the Veteran was unable to work due to his back and neck 
injury.  The Veteran reported that since the birth of his son 
four years earlier, he was doing much better.  He had no 
suicidal thoughts.  He was starting a relationship with his 
grown son.  He was spending time with his grandchildren.  
Although he still had panic attacks and was constantly 
depressed, he was less depressed at that time because of his 
son and the medication he was taking for depression.  He was 
still very isolated socially, only socializing with family.  
The examiner noted that the Veteran had had impulse control 
problems in the past, and the Veteran expressed fear that if 
he were very involved with the population, he might still 
have impulse control problems.  The examiner found that at 
the time of the examination, he did not seem to have that 
impulse control difficulty.  The examiner concluded he was 
not able to function well because of both his emotional 
difficulties and his physical problems.  The examiner 
assigned a GAF score of 35.  

A GAF score of 31 - 40 is defined as "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; a child 
...)."  DSM-IV.  Since the record never shows that the Veteran 
loses touch with reality or has impaired speech, his GAF 
score of 35 should be a reflection that he had major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The examiner made no 
notes showing any impairment in judgment or thinking.  The 
only note he made about occupational functioning was that the 
Veteran was unable to work due to his back and neck injury 
and the note, discussed above, in the Axis IV comments that 
the Veteran had had work disruption.  He noted that the 
Veteran was socially isolated and depressed, but he also 
pointed out his good relationships with his grandchildren and 
his beginning relationship with his grown son.  

The DSM-IV provides that the GAF scale is to reflect the 
overall functioning of the individual during the current 
period.  It is to be rated with respect only to the 
psychological, social, and occupational functioning and is 
not to include impairment in functioning due to physical or 
environmental limitations.  "Axis V:  Global Assessment of 
Functioning," DSM-IV.  Yet, the last sentence of the April 
2001 C&P examiner's report, before the multiaxial assessment, 
was that the Veteran overall was not able to function well 
because of both his emotional difficulties and his physical 
problems.  And in the Axis IV description of psychosocial and 
environmental problems, the examiner noted these problems 
were moderate in that he was isolated from the public, but he 
did have contact with his son and mother.  The examiner 
reported that the Veteran had had financial difficulties, 
work disruption, temper outbursts, and a previous suicide 
attempt.  But the Veteran's previous suicide attempt was more 
than 30 years before.  And the examiner had made a specific 
finding that the Veteran was not experiencing impulse control 
problems at the time of the examination.  

The Board finds that the GAF score assigned by the April 2001 
did not properly reflect his psychological, social, and 
occupational functioning at the time of the examination.  It 
is neither consistent with the notes the examiner made during 
that examination about the Veteran's improvements nor with 
the GAF scores assigned by other mental health providers 
around the same time.  It appears to reflect physical and 
environmental problems instead of being a reflection only of 
the psychological, social and occupational functioning of the 
Veteran.  Thus, the Board assigns very little weight to the 
evidence of that particular GAF score.  

On the other hand, the GAF scores assigned by the 
psychiatrist as a result of the private sessions and the 
June 2002 C&P examiner appear to reflect the mild and 
moderate symptoms they were observing and including in their 
notes.  On the basis of that internal consistency and the 
consistency the scores had with one another, the Board 
assigns much greater weight to that evidence. 

In addition, the Board finds all of the notes described above 
about the Veteran's condition to be credible.  The various 
treatment notes reveal a person with PTSD who had improved 
somewhat from past with respect to angry outbursts and 
suicidal ideation.  While the Veteran still reported constant 
depression, there is no description of actions or behavior 
that would indicate that he was unable to secure and follow 
substantially gainful employment by reason of his service-
connected PTSD disability.  

The record for the period from March 2001 to December 2002 is 
in sharp contrast to the description of the Veteran at the 
March 2003 C&P examination.  At that time, he reported 
frequent panic attacks.  The Veteran was unable to identify 
names of past presidents and the examiner found that his 
abstract thinking was impaired.  He had difficulty 
understanding complex commands.  The examiner also found that 
he had impulse control problems.  A GAF score of 41-50 was 
assigned.  The examiner specifically concluded that he was 
unable to establish and maintain effective work and social 
relationships.  March 2003 C&P Examination.  

In its March 2007 decision, the Board determined that the 
Veteran was unable to secure and follow substantially gainful 
employment by reason of his service-connected PTSD 
disability.  The effective date of December 2, 2002, was 
assigned because a private psychologist had submitted a 
report based on an examination of that date, wherein she 
concluded that the Veteran's problems had exacerbated with 
the passage of time and she assigned a GAF score of 38 with a 
note that he was severely isolated and unable to work.  
January 2003 Report by Clinical Psychologist Curry.  

But the evidence between March 2001 and December 2002 simply 
does not reveal the Veteran to be impaired to the point that 
he was unemployable.  As a result, there is no date between 
March 2001 and December 2, 2002, by which this record shows 
that the Veteran was unable to secure and follow 
substantially gainful employment by reason of his service-
connected PTSD disability.  Thus, the requirements of 
paragraph (b) of 38 C.F.R. § 4.16 were not met until 
December 2, 2002, the effective date already assigned to the 
TDIU.  As a result, no referral to the Director for extra-
schedular consideration is warranted.  

Finally, while the Veteran's current attorney has not made 
this argument, the Veteran has previously argued that his 
August 1995 claim for PTSD was still pending and 
unadjudicated at the time TDIU was granted so that the 
effective date of his TDIU claim should be established based 
on that claim.  But the record shows that although the 
veteran submitted a claim for service connection for PTSD in 
August 1995, the RO denied that claim in October 1995.  The 
veteran was notified of that adverse decision and of his 
appellate rights by letter dated November 2, 1995.  He did 
not appeal.  Thus, the October 1995 rating decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002).  So his 1995 
claim for service connection for PTSD does not provide a date 
from which his TDIU effective date can be calculated.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  But here, the only evidence in favor of 
unemployability prior to December 2, 2002-namely, a note of 
"work disruptions" and a low GAF score-is neither 
consistent with the rest of the evidence that does not 
establish unemployability nor is it sufficient to bring the 
evidence into equipoise.  Since the evidence against the 
claim is much greater than that in favor, that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

II.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  The 
Veteran's claim arises from his disagreement with the 
effective date following the grant of a total rating for 
compensation purposes due to individual unemployability.  
Once that claim is granted the claim is considered 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (which contained his STRs), by 
obtaining his VA treatment records, and by conducting a C&P 
examination.  


ORDER

An effective date earlier than December 2, 2002, for a total 
rating for compensation purposes due to individual 
unemployability, is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


